30 N.J. 555 (1959)
154 A.2d 581
CHARLES E. BRUNDAGE AND EDNA T. BRUNDAGE, PLAINTIFFS-APPELLANTS,
v.
THE TOWNSHIP OF RANDOLPH, A MUNICIPAL CORPORATION OF THE STATE OF NEW JERSEY; FRANK THORBURN, BUILDING INSPECTOR OF THE TOWNSHIP OF RANDOLPH; AND THE PLANNING BOARD OF THE TOWNSHIP OF RANDOLPH, DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued September 15, 1959.
Decided September 28, 1959.
Mr. Milton A. Dauber argued the cause for the appellant (Messrs. Carpenter, Bennett & Morrissey, attorneys).
Mr. Harry L. Sears argued the cause for the respondents (Messrs. Young & Sears, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed by Judge Freund in the court below.
For affirmance  Chief Justice WEINTRAUB, and Justices BURLING, JACOBS, FRANCIS, PROCTOR and SCHETTINO  6.
For reversal  None.